THERIOT, J.,
dissenting and assigning reasons.
hi respectfully disagree with the majority’s decision to affirm the trial court’s judgment sustaining the peremptory exception of no cause of action in favor of the appellees, Alfred S. Lippman and Lippman & Mahfouz, LLC (“the Lippman parties”), and ordering the dismissal, with prejudice, of the third-party petition filed by the appellants, Roy H. Maughan, Jr.; The Maughan Law Firm, LLC; Base Camp Management, LLC; and Creative Media Solutions, LLC (“the Maughan parties”). I believe that the Maughan parties pleaded sufficient facts to state a cognizable negligence cause of action against the Lippman parties.
As the majority correctly notes, the fundamental facts of this case are not presently in dispute. In 2010, the Maughan parties first contracted with the original plaintiffs in this matter, Troy A. Landry, Jacob A. Landry, and Troy Landry Productions, LLC (“the Landrys”), to provide the Lan-drys -with professional assistance in various entertainment-related matters. In 2011, the Landrys sought to re-negotiate the terms of their agreement with the Mau-ghan parties and retained the Lippman parties to serve as their legal 12representatives in their contract negotiations with the Maughan parties. Following a period of negotiation between the Lipp-man parties and the Maughan parties, in October of 2011, the Landrys and the Maughan parties agreed upon the terms of a new contract, identified on appeal as “Maughan II,” which contained an arbitration clause whereby the parties agreed to arbitrate any disputes involving the contract.
Thereafter, the Landrys sought to terminate Maughan II. The Landrys argued, in relevant part, that- Maughan II contained an unenforceable arbitration clause, and, in June of 2013, this litigation commenced. In response to an exception of prematurity submitted by the Maughan parties, the trial court denied the exception, finding that the arbitration clause was null and void. The trial court determined that the Lippman parties failed to make certain disclosures required by law to the Landrys, which the trial, court found rendered the arbitration clause to be without legal effect.
In September of 2014, after the trial court ruled on the enforceability of the subject arbitration clause, the Maughan parties filed a third-party petition for damages against the Lippman parties.^ The Maughan parties argued that the Lippman parties had breached their professional obligations to the Landrys, which resulted in the invalidity of Maughan II, and asserted that the Lippman parties were thus liable to them for damages as a result of the invalidity of the contractual provisions. Subsequently, in December of 2014, the Maughan parties filed an amended third-party petition for damages, wherein the Maughan parties restated and particularized their claims against the Lippman parties. In response to the original and amended petition, the Lippman parties submitted exceptions of no right of action and no cause of action. Following a hearing, the trial court granted the | sexceptions and the majority herein affirms the trial court’s judgment sustaining the exception of no cause of action.
Insofar as this matter comes before us on an exception of no cause of action, before analyzing the applicable substantive law, it bears emphasizing that, for purposes of the peremptory exception, a cause of action is defined as the operative facts that give rise to the. plaintiffs right to judicially assert the action against the defendant. Bayou Liberty Ass’n, Inc. v. St. Tammany Parish Council, 05-1228 (La. App. 1 Cir. 6/9/06), 938 So.2d 724, 728. The *928function of the exception is to test the legal sufficiency of the petition by determining whether the law affords a remedy on the facts alleged. Id.
Generally speaking, no evidence may be introduced to support or controvert an exception of no cause of action. See La. C.C.P. art. 931. In addition, all facts pleaded in the petition must be accepted as true, and any doubts must be resolved in favor of the sufficiency of the petition to state a cause of action. Bayou Liberty Ass’n, Inc., 938 So.2d at 728. If the petition alleges sufficient facts to establish a case cognizable in law, the exception must fail. Furthermore, when a petition states a cause of action as to any ground or portion of a demand, the exception should be overruled. Id.
We review a trial court’s judgment sustaining a peremptory exception of no cause of action using the de novo standard of review. Bayou Liberty Ass’n, Inc., 938 So.2d at 728. This is because the exception raises a question of law and is based solely on the sufficiency of the petition. In reviewing the petition to determine whether a cause of action is stated, we must, if possible, interpret it to maintain the cause of action. Moreover, any | Reasonable doubt concerning the sufficiency of the petition must be resolved in favor of finding that a cause of action has been stated. Id.
In the matter sub judice, the correctness of the trial court’s judgment turns upon the nature of the relationship between the Maughan parties and the Lan-drys. Louisiana subscribes to the traditional, majority view that an attorney does not owe a legal duty to his client’s adversary when acting on behalf of his client. Thus, a non-client cannot ordinarily hold his adversary’s attorney personally liable for malpractice or negligent breach of a professional obligation. Montalvo v. Sondes, 93-2813 (La. 5/23/94), 637 So.2d 127, 130. The intent of this rule is not to reduce an attorney’s responsibility for his work, but rather to prevent a chilling effect on the adversarial practice of law and to prevent a division of loyalty owed to a client. Penalber v. Blount, 550 So.2d 577, 581 (La. 1989).
In Penalber, 550 So.2d at 578, the Louisiana Supreme Court found that an attorney can be held accountable to á non-client only for intentional tortious conduct, such as the knowing violation of a prohibitory statute. However, in that case, the court cautioned that its opinion “d[id] not address situations where the non-client is not an adversary, but a third-party beneficiary.” Penalber, 550 So.2d at 578 n.2 (citing Capital Bank & Trust Co. v. Core, 343 So.2d 284 (La. App. 1 Cir.), writs denied, 345 So.2d 61 and 345 So.2d 504 (La. 1977); Succession of Killingsworth, 270 So.2d 196 (La. App. 1 Cir. 1972), aff'd in part and rev’d in part, 292 So.2d 536 (La. 1973)).
Therefore, in accordance with prior jurisprudence, we have previously held that, notwithstanding the lack of an attorney-client relationship, “non-client parties, whose interests as third-party beneficiaries of the attorney’s actions are negatively affected by his substandard work, can have a | .^negligence cause of action against the attorney.” Blanchard v. Blanchard, 12-0106 (La.App. 1 Cir. 12/31/12), 112 So.3d 243, 251, writ denied, 13-0488 (La. 4/12/13), 111 So.3d 1013. Accord Joyner v. Wear, 27,631 (La.App. 2 Cir. 12/6/95), 665 So.2d 634, 640 n.1, writs denied, 96-0040 and 96-0042 (La. 2/28/96), 668 So.2d 370.
In today’s opinion, the majority affirms the trial court’s judgment sustaining the exception of no cause of action, reasoning the Maughan parties and the Landrys were adversaries during the course of the Maughan II contract negotiations. The majority concludes that the Maughan parties did not state a cause of action as the *929intended third-party beneficiaries of the retention of the Lippman- parties by the Landrys. In support of its finding on the latter point, the majority cites Canal/Claiborne, Ltd. v. Stonehedge Develop., LLC, 14-0664 (La. 12/9/14), 156 So.3d 627, 633 and Pearl River Basin Land and Develop. Co., LLC v. State ex rel. Governor’s Office of Homeland Sec. and Emergency Preparedness, 09-0084 (La.App. 1 Cir. 10/27/09), 29 So.3d 589, 594.
The cases relied upon by the majority do not address the existence of a cause of action by a non-client against an attorney. Rather, these cases address ex contractu claims by a third-party to a third-party beneficiary contract, see La. C.C. arts. 1978-82, which is known in Louisiana law as a stipulation pour autrui.1 For example, in Canal/Claiborne, Ltd., 156 So.3d at 633, the Louisiana Supreme Court found no merit to a third-party claimant’s assertion that it was a third-párty beneficiary of a sublease between the defendant and a separate entity. There, the court explained that the jurisprudence sets forth three criteria to determine whether a contracting | f,party has provided a benefit to a third party: 1) the stipulation for a third party is manifestly clear; 2) there is certainty as to the benefit; and 3) the benefit is not a mere incident of the contract between the promisor and the promisee. Id. (citing Joseph v. Hospital Serv. Dist. No. 2 of Parish of St. Mary, 02-2364 (La. 10/15/06), 939 So.2d 1206, 1212) (finding the claimant did not meet his burden of proof because the contract in question did not manifest a clear intent to benefit the third party). See also Pearl River Basin Land and Develop. Co., 29 So.3d at 594 (rejecting a claimant’s argument that it alleged facts sufficient to state a cause of action as a third-party beneficiary with the right to demand contractual performance from the promisor).
The majority fails to recognize the existence of directly relevant jurisprudence upholding the validity of certain ex delictu claims brought by a non-client against an attorney, which claims are not subject to the tripartite test set forth in Canal/Claiborne, Ltd., 156 So.3d at 633. For example, in Succession of Killingsworth, 270 So.2d at 204-05, which was cited with approval in Penalber, 550 So.2d at 578 n.2, the question was presented whether legatees under a will that had been declared invalid could state a cause of action against the attorney who drafted the will. Upon initial review, this court found that the legatees could state a cause of action against the attorney, but found that the engagement of the attorney to confect the will in favor of the legatees did not constitute a stipulation pour autrui There, we explained that we “prefer to hinge our decision on [La.] C.C. [a]rt. 2315[,]” which we found to be “sufficiently broad in its scope to encompass the claims asserted ... by the legatees.” Succession of Killingsworth, 270 So.2d at 205.
^Following rendition of our decision in that matter, the Louisiana Supreme Court granted writs. The court reversed our decision in part, finding that the attorney’s agreement to confect the will constituted a valid stipulation pour autrui such that the aggrieved legatees could recover from the attorney who confected the will on that basis. See Succession of Killingsworth, 292 So.2d at 543. However, the court also affirmed our decision in part, finding that *930the legatees also had a negligence cause of action against the attorney pursuant to La. C.C. art. 2315. See Succession of Killingsworth, 292 So.2d at 543 (“Furthermore, we believe, as did the Court of Appeal in this case, that [La.] C.C. [a]rt. 2315 provides a basis for recovery as well.”). In affirming our decision concerning the existence of a negligence cause of action, the court noted that in the confection of a will, the attorney was well aware that the benefit bestowed upon the legatees was contingent .upon compliance with the prescribed formalities and that the consequence of the attorney’s failure to observe these formalities is foreseeable. Accordingly, the court explained, if a bequest is rendered invalid as a result of an attorney’s negligence, “the [attorney] may be held liable in damages to the injured legatee in tort.” Succession of Killingsworth, 292 So.2d at 543.
More recently, in Blanchard, 112 So.3d at 249-54, this court considered whether a claimant/ex-wife had stated a cause of action against her ex-husband’s personal injury attorneys, whom she alleged committed negligence in their computation of her portion of certain settlement proceeds incorporated into the couple’s community property settlement agreement. In that case, we did not require evidence of a valid stipulation pour autrui, but rather looked at the ex-wife’s petition, on its face, and determined that the ex-wife was “not asserting a claim against an adversary’s attorney; she |swas not an adversary to [her ex-husband] in his maritime personal injury litigation.” Blanchard, 112 So.3d at 251. We explained that the ex-wife was “a non-client party for whose benefit the split of the settlement proceeds was intended,” and “we conclude[d] that [the ex-wife] ha[d] asserted a cause of action for negligence against the attorneys in their computation of her portion of the settlement proceeds.” Blanchard, 112 So.3d at 252.2
Turning to the operative allegations in this case, in their original petition for damages, the Maughan parties stated that the Lippman parties were “retained by [the Landrys] for the specific purpose of rendering legal services relative to the renegotiation of an existing contract between the Maughan [parties] and the Landry[s]—” In paragraph twelve, the Mau-ghan parties claimed that during the course of the contract negotiations, the Lippman parties represented “that the Landry[s] ... required the inclusion of [the unenforceable] arbitration clause in [Maughan II].” In paragraph fourteen, the Maughan parties stated that the Landrys had not requested the inclusion of the arbitration clause or been advised of its inclusion or legal significance, that the Lipp-man parties’ contrary representation was “false and misleading” and that “no adequate or reasonable basis existed to justify or support such statement.” Furthermore, in paragraph forty-seven, the Maughan parties stated that the Lippman parties “knew or should have known that as the attorneys for the Landry[s] ... the Mau-ghan [parties] were direct, identifiable, and intended beneficiaries of their representation[.]”
In their amended third-party petition for damages, the Maughan parties restated and particularized the allegations set forth in their original petition. For example, in paragraph twenty-three of the amended petition, |3the Maughan parties asserted that the Lippman parties “knew that the specific purpose and primary interest of *931their engagement by the Landry[s] ... was to re-negotiate an agreement between the Maughan [parties] and the Landry[s] ... and that the Maughan [parties] were the intended identifiable beneficiaries of the engagement.” In paragraph twenty-five, the Maughan parties stated that “the Landry[s] ... testified that they expected [the] Lippman [parties] to draft a lawful, valid and enforceable agreement.” In addition, the Maughan parties specifically alleged the Lippman parties exceeded the scope of their authority in the course of their representation of the Landrys with respect to the inclusion of the subject arbitration clause;. in paragraph twenty-nine, the Maughan parties stated that they were entitled to rely upon the fact that the Lippman parties “were acting within the scope of their authority ... would abide by their clients’ informed decisions ... and only take such action as was authorized by the Landryfs] ,.. to cany out the representation.”
In my opinion, interpreting the allegations set forth in the original and amended petition in the light most favorable to the Maughan parties, as we must on the exception of no cause of action, the Maughan parties pleaded sufficient facts to establish a cognizable negligence cause of • action against the Lippman parties as intended beneficiaries of the engagement of the Lippman parties by the Landrys. In so finding, I recognize that the jurisprudence has not clearly defined the limits of the beneficiary relationship or the adversarial relationship that serves as the basis for the rule set forth in Penalber, 550 So.2d at 581. See generally Blanchard, 112 So.3d at 252 (acknowledging the “somewhat murky standards stated in the jurisprudence” pertaining to the existence of a cause of action by a non-client against an attorney).
| ipHowever, my research reveals that the majority of cases in which, courts have considered whether an attorney can be held liable to a non-client for negligent breach of a professional obligation involve claims arising from actions taken by'opposing counsel during the course of litigation, wherein the adversarial positioning of the parties is immediately apparent. See e.g., Joyner, 665 So.2d at 636-37. See also Allen v. Lowe, 15-0983 (La.App. 1 Cir. 12/23/15), 2015 WL 9466853, *1 (unpublished); Castle v. Castle, 13-271 (La.App. 3 Cir. 10/9/13), 123 So.3d 1267, 1272; Morshaeuser v. Citimortgage, Inc., 2012 WL 5289383, *6 (E.D. La. 2012) (unpublished).
Furthermore, I am persuaded by the definitional distinction between beneficiary relationships and adversarial relationships. Black’s Law Dictionary (10th ed. 2014) defines an “adversary” as “[a]n opponent; esp., opposing counsel.—Also termed opposition.” Black’s Law Dictionary in turn defines “opposition” as, inter alia, “[t]he relation between two things that are different as possible from each other ... [o]ne or more people that someone is striving or competing against; ADVERSARY.” Conversely, Black’s Law Dictionary defines a “third-party beneficiary” as “[s]omeone who, though not a party to a contract, stands to benefit from the contract’s performance.”
■Here, the Maughan parties do not assert a cause of action arising out of the actions of opposing counsel during the course of litigation, nor can the relation between the Maughan parties and the Landrys during the course of the contract negotiations be fairly described as being “as different as possible from each other.” Rather, the Maughan parties alleged the Lippman parties negligently represented the Landrys and/or exceeded the scope of the authority granted to them by the Landrys, thereby invalidating provisions of Maughan II. The allegations further indicate that Maughan II is an onerous! ⅞1 contract, i.e., a contract *932in which each of the parties gains an advantage in exchange for an obligation. See La. C.C. art. 1909. Thus, like the legatees in Succession of Killingsworth, supra, the Maughan parties were positioned to be advantaged, at least in part, by the fulfillment of the Lippman parties’ professional obligations owed to the Landrys with respect to the negotiation of a valid, enforceable contract, such that the Maughan parties were foreseeably injured by the failure of the Lippman parties to exercise reasonable care in the performance of their professional obligations.
In closing, I want to stress that while an attorney retained by a client to negotiate the terms of a contract owes a duty of loyalty to his client and naturally strives to obtain the greatest advantage for his client, it is known, or should be known, to the attorney that the other party to the contract is also negotiating to receive an advantage. Consequently, it is foreseeable that if the attorney breaches his professional duty during the course of the contract negotiations, thereby invalidating the contract, the attorney’s negligence may result in damage to the client, for which the attorney -will be liable in tort, and may also result in damage to the other party who stands to be benefitted by the agreement, for which the attorney should likewise be liable in tort. In the context of the instant appeal, I do not know whether the Mau-ghan parties would prevail on their negligence claims against the Lippman parties at trial, but I do not believe that the cause of action should be dismissed at this stage.

. Louisiana Civil Code art. 1978 states that a contracting party may stipulate a benefit for a third person, called a third-party beneficiary, and provides that once the third-party beneficiary has manifested his intention to avail himself of the benefit, the parties may not dissolve the contract by mutual consent without the beneficiary’s agreement. Louisiana Civil Code art. 1981 states, in relevant part, that the stipulation gives the third-party beneficiary the right to demand performance from the promisor.


. It should be noted that in Blanchard, 112 So.3d at 252, this court went on to find that the ex-wife also stated a cause of action against her ex-husband's personal injury attorneys in intentional tort; in this case, I acknowledge that the well-pleaded allegations do not similarly establish a cause of action sounding in intentional tort,